Case 5:17-cv-01415-AB-KK Document 186 Filed 01/22/19 Page 1of1 Page ID #:10293

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

TRANSCRIPT ORDER FORM

Please use one form per court reporter per case, and contact court reporter

COURT USE ONLY
DUE DATE:

directly immediately after e-filing form. (Additional instructions on next page.)

 

la. Contact Person
for this Order

 

 

Terrine Pearsall

 

Number

 

2a. Contact Phone

 

 

310-586-7758

 

 

3a. Contact E-mail
Address

pearsallt@gtlaw.com

 

 

 

1b. Attorney Name
(if different)

 

Matthew Gershman

 

 

Number

 

 

 

2b. Attorney Phone

 

 

310-586-7776

 

 

 

3b. Attorney E-mail
Address

 

gershmanm@gtlaw.com

 

 

 

 

 

4. MAILING ADDRESS (INCLUDE LAW FIRM NAME, IF APPLICABLE)

 

 

iGreenberg Traurig, LLP
1840 Century Park East, Suite 1900
iLos Angeles, CA 90067

5. Name & Role of
Party Represented

 

Defendant

 

 

6. Case Name

 

Hamilton v. Wal-Mart Stores, Inc.

 

 

 

7a. District Court
Case Number

 

 

5:17-cv-01415 AB (KKX)

 

 

 

 

 

7b. Appeals Court
Case Number

 

 

 

 

 

 

 

8. INDICATE WHETHER PROCEEDING WAS (choose only one per form):

r] DIGITALLY RECORDED

 

x TRANSCRIBED BY A COURT REPORTER; NAME OF COURT REPORTER: {Chia Mei Jui

 

 

9. THIS TRANSCRIPT ORDER ISFOR: [~] Appeal [} Non-Appeal

{[] Criminal §X] Civil

C] CJA | USA cI FPD [7] In forma pauperis (Court order for transcripts must be attached)

 

10. TRANSCRIPT(S) REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested, format(s), and delivery type):

You MUST check the docket to see if the transcript has already been filed, and if so,
provide the "Release of Transcript Restriction" date in column c, below.

 

a. HEARING(S) OR PORTIONS OF HEARINGS (Attach additional pages if necessary. If sealed, a court

order releasing transcript to the ordering party must be attached here or emailed to
transcripts_cacd@cacd.uscourts.gov.)

b. SELECT FORMAT(S)

(CM/ECF access included
with purchase of transcript.)

c. RELEASE OF TRANS.
RESTRICTION DATE

d. DELIVERY TYPE

 

PROCEEDING TYPE / PORTION

 

TEXT /
ASCII
{email)

PAPER

CONDEN-

CM/ECF
ACCESS
(web)

SED
{email}

WORD
INDEXING

(Provide release date o
efiled transcript, or check to
certify none yet on file. )

(One per line, but check with
court reporter before choosing
any type but “ordinary.")

 

DATE JUDGE ; ; : : : . PDF
(name) Ifrequesting less than full hearing, specify portion (eg. witness or time). CJA (email)
orders: indicate if openings, closings, voir dire, or instructions requested.
01/18/2019 Birotte Decertification Motion amd MSJ ©

O

O

O O O

O

EXPEDITED (7-day)

 

O

O

O

O O O

O

 

O

O

O

OO oO

O

 

O

O

O

OO O

O

 

 

 

O

 

O

O

OO O

 

O

 

 

11, ADDITIONAL COMMENTS, INSTRUCTIONS, QUESTIONS, ETC, CJA Orders: Explain necessity of non-appeal orders, orders for transcripts of proceedings involving only a co-defendant, & special authorizations to be
requested in Section 14 of CJA-24 Voucher (attach additional pages if needed).

 

 

 

 

12. ORDER & CERTIFICATION. By signing below, I certify that I will pay all charges (deposit plus additional), or, where applicable, promptly take all necessary steps to secure

payment under the Criminal Justice Act.
G-120 (06/18)

 

Date

 

January 22, 2019

 

 

Signature

 

 

/s/ Matthew R. Gershman

 

 
